Citation Nr: 1811136	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a headache disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

2. Entitlement to service connection for sinus disability, claimed as sinusitis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317 and as secondary to headaches.

3. Entitlement to service connection for a left knee disability, claimed as pain,
to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.
 
4. Entitlement to service connection for a right knee disability, claimed as pain, 
to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

5. Entitlement to service connection for a left ankle disability, claimed as pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

6. Entitlement to service connection for a right ankle disability, claimed as pain, 
to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a bilateral hand rash, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from March 1986 to January 1989 and from September 1990 to July 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War from October 1990 to June 1991, with additional service in the Alabama Army National Guard.

In June 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a headache disability, a sinus disability, left and right knee disabilities, left and right ankle disabilities, and a bilateral hand rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has tinnitus that is related to his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus, are met.  38 U.S.C. §§ 1110, 1131, 1507 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran asserts that he has that is related to exposure to acoustic trauma during service.  The service personnel records reflect a military occupational specialty of medical specialist.

The Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnoses related to tinnitus.

Post-service, an August 2017 VA hearing loss and tinnitus Disability Benefits Questionnaire examination notes that the Veteran denied participating in combat, but stated that he had in-service noise exposure while serving as a combat medic.  The audiologist diagnosed tinnitus which she opined was at least as likely as not related to military noise exposure.  The rationale was that his tinnitus began in 1986 when he arrived at his permanent duty station, training at pistol ranges.  There is no contrary medical opinion of record.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran contends that he has a headaches, a sinus disability, bilateral ankle and knee disabilities, and a bilateral hand rash that are related to his service in Southwest Asia.

At the June 2017 hearing, his representative stated that the Veteran was around a burn pit and exposed to environmental hazards during his service.

In August 2017, the Veteran underwent a VA foot conditions Disability Benefits Questionnaire (DBQ) examination in which the examiner diagnosed plantar fasciitis and a VA knee and lower leg conditions DBQ examination in which the examiner diagnosed bilateral shin splints.

In August 2017 VA medical opinions the examiner opined that the bilateral shin splints and foot problems were less likely than not incurred in or caused by service based on the absence of clinical notes in the service treatment records regarding shin splints and foot problems which suggests that these disabilities are not related to the Veteran's service.

The Board finds the August 2017 opinions are inadequate, as the examiner merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23   (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  In addition, the VA examiner failed to provide an opinion as to whether the Veteran's complaints of bilateral knee and ankle pain were related to his exposure to environmental hazards during the Veteran's Persian Gulf service.

In addition, VA examinations and medical opinions have not been obtained regarding whether the Veteran's claimed headache disability, sinusitis, bilateral knee and ankle disabilities, and bilateral hand rash are related to his service or his exposure to environmental hazards during service.  Accordingly, on remand appropriate VA examinations and medical opinions should be obtained.

With regard to the Veteran's claim for service connections for a headache disability, private treatment records include an October 2011 report which indicates that the Veteran had headaches with associated sinus pressure and rhinorrhea. 

In this regard, the Board notes that the claim for service connection for a sinus disability, is inextricably intertwined with the claim for service connection for a headache disability, because the medical evidence indicates that the sinus problems may be a symptom of, or caused by, headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for sinus problems is remanded along with the claim for service connection for headaches.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's bilateral knee and ankle disabilities, bilateral hand rash, sinus disability, and headaches, dated from August 2017 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, provide the claims file to appropriate VA examiner(s), other than the August 2017 VA examiner, which addresses the nature and etiology of any bilateral knee and ankle disability, bilateral hand rash, sinusitis, and headaches.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose all current disabilities manifested by complaints of bilateral knee and ankle pain, a bilateral hand rash, sinus problems, and headaches.

b) State whether or not the Veteran's complaints of bilateral knee and ankle pain, a bilateral hand rash, sinus problems, and headaches are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.

c) Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by complaints of bilateral knee and ankle pain, a bilateral hand rash, sinus problems, and headaches, had their onset in or are etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


